DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 cite the limitation “a result value” in lines 4 and 6, respectively.  It is unclear how the result values, recited in lines 3 of claims 4 and 14 respectively, differ from the result value claimed in 1 and 12 and the limitation should read - - at least one of a plurality of result values - - .
Claims 5-11 and 15-20 depend on claims 1 and 12, respectively, and are thus also deemed indefinite by definition.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0025207 to Kanbara (Kanbara).
In reference to claim 11, Kanbara teaches a refrigerator (FIG. 1) comprising a storage compartment (39, FIG. 1-11); a cool air supply (FIG. 2 and 3) comprising to cool the storage compartment (par 0037); a temperature sensor (used to determine in-store temperature Ti, FIG. 1-11) to sense a temperature value of the storage compartment (Ti, FIG. 1-11); a memory to store a result value obtained based on the temperature value sensed by the temperature sensor (par 0050); and a controller (10, FIG. 1-11) to control the cool air supply, wherein the controller is configured to determine a representative temperature of the storage compartment using the result value stored in the memory; and determine an output of the cool air supply based on the 
	In reference to claim 13, Kanbara teaches the system as explained in the rejection of claim 12, and Kanbara additionally teaches the temperature sensor to sense a plurality of temperature values at sampling time intervals during a first reference time interval, and wherein the controller is configured to obtain an average value of the plurality of temperature values as the result value (par 0048-0051 and FIG. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbara in view of U.S. Patent 7,975,497 to Kaga et al. (Kaga).
In reference to claim 14, Kanbara teaches the system as explained in the rejection of claim 13, but does not teach wherein the controller is configured to obtain a plurality of result values during a second reference time interval, and wherein the controller is configured to determine at least one of a plurality of result values having a highest frequency among the plurality of result values as the representative temperature.  Kaga teaches a refrigeration unit having variable performance compressor operated based on high-pressure side pressure (FIG. 1-6; 1-5 and 7 and 1-5 and 8) wherein the controller (FIG. 3) is configured to obtain a plurality of result values during a second reference time interval, and wherein the controller is configured to determine at least one of a plurality of result values having a highest frequency among the plurality of result values as the representative temperature (col 5, lines 30-40) in order to gradually lower the variable performance compressor thus optimizing the work of the compressor while preventing malfunction (col 2, lines 56-62 and col 15, lines 10-20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kanbara, to configure the 
In reference to claim 15, Kanbara and Kaga teach the system as explained in the rejection of claim 14, and Kaga additionally teaches wherein the controller is configured to obtain the plurality of result values at respective first reference time intervals during the second reference time interval (description of FIG. 1-5 and 8).
In reference to claim 16, Kanbara and Kaga teach the system as explained in the rejection of claim 14, and Kaga additionally teaches wherein the controller is configured to determine the result value having the highest frequency among all of the plurality of result values as the representative temperature of the storage compartment (description of FIG. 1-5 and 8).
In reference to claim 17, Kanbara and Kaga teach the system as explained in the rejection of claim 14, and Kaga additionally teaches wherein the controller is configured to determine the result value having the highest frequency among some of the plurality of result values as the representative temperature of the storage compartment (description of FIG. 1-5 and 8).
In reference to claim 18, Kanbara and Kaga teach the system as explained in the rejection of claim 17, and Kaga additionally teaches wherein the controller is configured to determine an initially obtained result value as a reference temperature, and wherein the controller is configured to determine the result value having the highest frequency among result values whose temperature difference from the reference temperature is within a predetermined range as the representative temperature of the storage compartment (description of FIG. 1-5 and 8).

In reference to claim 20, Kanbara and Kaga teach the system as explained in the rejection of claim 14, and Kaga additionally teaches wherein the controller is configured to determine an initially obtained result value as a reference temperature; and wherein when there is no result value whose temperature difference from the reference temperature is within a predetermined range among the plurality of result values, the controller is configured to determine a highest temperature value among temperature values whose temperature difference from the reference temperature is within the predetermined range as the representative temperature (description of FIG. 1-5 and 8).
In reference to claims 1-11, they claim the method of providing and configuring the apparatus of claims 14-20, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 14-20 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 6,216,478 to Kang teaches operation speed change system and method for refrigerator.
U.S. Patent Application Publication 2015/0143818 to Eckhoff et al. teaches temperature-controlled container systems for use within a refrigeration device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/22/2021